DETAILED ACTION
This action is in response to Applicant's communication filed on 7/15/2019.

Allowable Subject Matter

Claims 1-6, 9-13 and 15-19 are allowed.

EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the change and/or additional be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee. 
Examiner contacted Applicant’s representative, Ms. Azadeh Khadem on May 25, 2021 and discussed a potential amendment with independent claims to result in allowability of the case.  Subsequently, Applicant agreed to the Examiner’s amendment listed below.

The application has been amended as follows:

 (Currently Amended) A device comprising: 
one or more processors; and

inserting one or more objects into a digital ink enabled document; 
upon inserting the one or more objects into the digital ink enabled document, selecting a type of input for at least one of the one or more objects; and
      	labeling at least one of the one or more objects to enable parsing the document;
	displaying [[a]] the digital ink enabled document including the one or more objects on a user interface screen;
receiving a digital ink input for one of the one or more objects in the digital ink enabled document; 
dynamically modifying the one of the one or more objects [[or]] and the digital ink input in response to the digital ink input; and
displaying the modified one of the one or more objects and the modified digital ink input on the user interface screen; 
wherein:
the one or more objects are controllable form objects that are insertable into the digital ink enabled document for receiving digital ink input, 
	 dynamically modifying the one of the one or more objects comprises:
                             		examining the received digital ink input, 
examining the one of the one or more objects to determine a type of the one of the one or more objects, 
determining, in response to the received digital ink input, whether the one of the one or more objects should be modified, and 
dynamically modifying the digital ink input comprises:
converting the digital ink input to typed text, and 
changing a format of the typed text based on the type of the one of the one or more objects.

(Original) The device of claim 1, wherein the executable instructions when executed by the one or more processors further cause the device to perform functions of converting the digital ink input to text characters after making a determination that all desired one or more objects in the digital ink enabled document have received digital ink input. 

(Original) The device of claim 2, wherein the executable instructions when executed by the one or more processors further cause the device to perform functions of:
creating a copy of the digital ink enabled document in which the one or more objects display the text characters; and
preserving the digital ink enabled document in which the one or more objects display the received digital ink input. 

4.	(Previously Presented) The device of claim 1, wherein the one of the one or more objects includes at least one of a textbox, checkbox or signature box. 

5.	(Previously Presented) The device of claim 4, wherein modifying the textbox comprises changing a size of the textbox in response to the digital ink input.

6.	(Previously Presented) The device of claim 4, wherein modifying the checkbox comprises checking the checkbox when the received digital ink input indicates a checkmark was drawn on the checkbox.

7.	(Canceled) 

8. 	(Canceled) 

9.	(Currently Amended) A method for providing a customizable digital ink enabled document comprising:
inserting one or more objects into the digital ink enabled document; 
upon inserting the one or more objects into the digital ink enabled document, selecting a type of input for at least one of the one or more objects; and
      	labeling at least one of the one or more objects to enable parsing the digital ink enabled document;
displaying [[a]] the digital ink enabled document including the one or more objects on a user interface screen;
receiving a digital ink input for one of the one or more objects in the digital ink enabled document; 
dynamically modifying the one of the one or more objects [[or]] and the digital ink input in response to the digital ink input; and
displaying the modified one of the one or more objects and the modified digital ink input on the user interface screen; 
wherein:
the one or more objects are controllable form objects that are insertable into the digital ink enabled document for receiving digital ink input,
dynamically modifying the one of the one or more objects comprises:
                             		examining the received digital ink input, 
examining the one of the one or more objects to determine a type of    
the one of the one or more objects, 
determining, in response to the received digital ink input, whether the one of the one or more objects should be modified, and 
dynamically modifying the digital ink input comprises:
converting the digital ink input to typed text, and 
changing a format of the typed text based on the type of the one of the one or more objects. 

10.	(Original) The method of claim 9, further comprising:

creating a copy of the digital ink enabled document in which the desired one or more objects display the text characters; and
preserving the digital ink enabled document in which the one or more objects display the received digital ink input. 

(Previously Presented) The method of claim 9, wherein the one of the one or more objects includes at least one of a textbox, checkbox or signature box.

(Previously Presented) The method of claim 11, wherein modifying the textbox comprises changing a size of the textbox in response to the digital ink input.

 (Previously Presented) The method of claim 11, wherein modifying the checkbox comprises checking the checkbox when the received input indicates a checkmark was drawn on the checkbox.  

(Canceled) 

(Currently Amended)  A non-transitory computer readable medium on which are stored instructions that when executed cause a programmable device to:
insert one or more objects into a digital ink enabled document; 
upon inserting the one or more objects into the digital ink enabled document, select a type of input for at least one of the one or more objects; 
 label at least one of the one or more objects to enable parsing the document;
display a digital ink enabled document including one or more objects on a user interface screen;
receive a digital ink input for one of the one or more objects in the digital ink enabled document; 
of the one or more objects and the digital ink input in response to the digital ink input; and
display the modified [[one]] object and the modified digital ink input on the user interface screen; 
wherein:
the one or more objects are controllable form objects that are insertable into the digital ink enabled document for receiving digital ink input,
 	dynamically modifying the one of the one or more objects 
                             		examining the received digital ink input, 
             examining the one of the one or more objects of the one or more objects 
          determining, in response to the received digital ink input, whether the one of the one or more objects 
dynamically modifying the digital ink input comprises:
converting the digital ink input to typed text, and 
changing a format of the typed text based on the type of the one of the one or more objects. 
 	
(Original) The non-transitory computer readable medium of claim 15, wherein the instructions further cause the programmable device to:	
convert the digital ink input to text characters after making a determination that all desired one or more objects in the digital ink enabled document have received digital ink input; 
create a copy of the digital ink enabled document in which the desired one or more objects display the text characters; and
preserve the digital ink enabled document in which one or more objects display the received digital ink input.

(Previously Presented) The non-transitory computer readable medium of claim 15, wherein the one of the one or more objects includes at least one of a textbox, checkbox or signature box.

(Previously Presented) The non-transitory computer readable medium of claim 17, wherein modifying the textbox comprises changing a size of the textbox in response to the digital ink input.


(Previously Presented) The non-transitory computer readable medium of claim 17, wherein modifying the checkbox comprises checking the checkbox when the received input indicates a checkmark was drawn on the checkbox.

(Canceled) 

[AltContent: textbox ()]
Examiner’s Statement for Reasons for Allowance

The following is an Examiner’s statement of reasons for allowance: After further consideration, it is noted that the prior art does not teach all the features of the claimed invention.

The closest prior arts are: 
Li et al. (USPGPUB 2014/0006920) teaches an electronic device that receives  handwritten content and automatically converts to a type of the content and stores it in a proper entry based on the type of the content.  
Jung et al. (USPGPUB 2018/0004406) teaches a method for receiving a handwriting input through the touch screen display and displays the handwriting  input on the user interface on the touch screen display.
Koyama et al. (USPGPUB 2017/0315634) teaches a method for converting user handwriting into a recognizable character.

Applicant’s amendments clarify that the invention is directed towards creating a digital document with one or more objects and modifying user’s input for the objects based on identifying a type of objects.  The examiner has found no prior art which teaches all required features claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176